783 N.W.2d 334 (2010)
Jackob TRAKHTENBERG, Plaintiff-Appellant,
v.
Deborah H. McKELVY, Defendant-Appellee.
Docket Nos. 140150. COA No. 285247.
Supreme Court of Michigan.
June 28, 2010.

Order
On order of the Court, the motion for peremptory reversal of the October 27, 2009 decision of the Court of Appeals and to remand this case to the Oakland Circuit Court with directions to stay proceedings pending resolution of the remand ordered by this Court in the case of People v. Jacob Trakhtenberg (Docket No. 138875) is DENIED. Because the application for leave to appeal filed in this case has been ordered to be held in abeyance pending the decision in the criminal case, there is no reason to take any further action in this case until the criminal case is finally resolved.